Citation Nr: 1202662	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a compensable evaluation for left adductor tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2005 and August 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in pertinent continued a noncompensable evaluation for left adductor tendonitis, and denied service connection for diabetes mellitus, respectively.  

In January 2011, the Board remanded the case to afford the Veteran a personal hearing, and in October 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The increased rating claim for left adductor tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence relates the Veteran's current type II diabetes mellitus to his period of active service.


CONCLUSION OF LAW

Type II diabetes mellitus had its onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board concludes that the VCAA does not preclude the Board from adjudicating this claim.  This is so because the Board is taking action favorable by awarding service connection for diabetes mellitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).


Analysis

The medical evidence confirms a current diagnosis of type II diabetes mellitus, thereby satisfying the first element of his claim.  

The Veteran's service treatment records show a notation of an elevated glucose reading on a march 1989 laboratory report, however, no further notations are referable to elevated glucose are shown, nor is a diagnosis of diabetes shown on any of the Veteran's service treatment records.  Separation examination report dated in June 1992 reflects that the Veteran's fasting blood sugar was considered in the normal range and urinalysis was negative for sugar.  

Notwithstanding, the Veteran does not maintain that he was diagnosed with diabetes by a military doctor.  Instead, he testified that while on active duty he went on leave during the holidays approximately twice a year.  During one of his holiday visits, he felt dizzy and disoriented so his mother suggested that he go to the doctor.  While still on leave, he went to a civilian doctor in Columbus, Georgia, who tested his glucose levels.  The Veteran indicated that he received a call from the doctor indicating that his blood sugar was high and therefore recommended a fasting blood sugar test, which was then conducted.  The Veteran testified that the fasting blood sugar test revealed that he did indeed have diabetes.  The Veteran stated that when he returned to active duty he was not seen for his diabetes because his doctor essentially told him what he needed to do, which was to follow a healthy diet and lose weight.  VA treatment records dated in 2003, forward show a diagnosis of diabetes mellitus.  




The Board finds the Veteran's contention as to continuing symptoms since service is deemed competent, as dizziness/disorientations is readily observable.  The Board finds his report credible as well.

In this case, there is also a nexus between the Veteran's current diabetes and service.  In support of his claim, the Veteran submitted an October 2011 statement, from R.A., M.D. Such physician indicated that under his care, the Veteran was diagnosed with diabetes mellitus while serving in the U.S. Army.  Accordingly, there is evidence of a current disability, an in-service event, and competent medical evidence relating the diabetes to service.  Moreover, there is no contrary medical nexus opinion.  In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board concludes that service connection for diabetes mellitus is warranted.       


ORDER

Entitlement to service connection for type II diabetes mellitus is granted. 


REMAND

The Veteran also seeks an increased (compensable) evaluation for his left adductor tendonitis.  A review of the record shows that further development is necessary.  

In January 2011 written argument, the Veteran's representative requested a VA examination to assess the current severity of the Veteran's left adductor tendonitis if the benefit sought on appeal is not granted by the Board.  The record shows that the Veteran's left adductor tendonitis has not been examined since December 2008.  

During his October 2011 Travel Board hearing, the Veteran essentially indicated that his left adductor tendonitis has worsened since last examined.  He specifically testified that his left adductor tendonitis had increased in severity and reported pain and weakness as his predominant symptoms.  He reports going to physical therapy to relieve the pain and increase range of left hip motion.  
 
In light of the Veteran's testimony and the fact that he has not had a formal VA examination of the left hip/leg since 2008, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his left adductor tendonitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board further notes that when available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   As the Board is unable make an accurate assessment of the Veteran's current condition on the basis of the evidence currently of record, the Veteran must be afforded a contemporaneous examination.  The Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding medical evidence, to include treatment records from the Atlanta VAMC dated from September 2009 to the present, schedule the Veteran for appropriate VA examination to identify the current nature and severity of his left adductor tendonitis.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations.  The examiner is asked to address the following: 

(a) Indicate which muscle groups are affected by the Veteran's left adductor tendonitis;

(b) Specifically indicate whether the Veteran has degenerative joint disease or osteoarthritis, substantiated by x-ray, in the left hip; 

(c) Provide the range of motion findings of the left hip expressed in degrees. 

(d) Indicate whether any ankylosis of the left hip is present;

(e) Determine whether the Veteran's service-connected left hip/leg causes weakened movement, excess fatigability, or incoordination due to left adductor tendonitis, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the leg is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

All pertinent clinical findings and the complete rationale for all opinions expressed should be provided.   

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


